Exhibit 10.8

SERVICES AGREEMENT


THIS SERVICES AGREEMENT (this “Agreement”) is entered into as of July 21, 2006,
by and between Genius Products, Inc., a Delaware corporation (the “Company”),
and Genius Products, LLC, a Delaware limited liability company (the
“Distributor”). Capitalized terms not otherwise defined in this Agreement are
defined in that certain Master Contribution Agreement, dated as of December 5,
2005, as amended (the “Contribution Agreement”), by and among the Company, The
Weinstein Company LLC, a Delaware limited liability company (“TWC”), and The
Weinstein Company Holdings LLC.
 
RECITALS
 
A.    The Company, TWC and the Distributor have entered into the Contribution
Agreement, pursuant to which the Company will contribute substantially all of
its assets to the Distributor.
 
B.    Following the completion of the transactions contemplated by the
Contribution Agreement, the Company will continue as a publicly-traded company
and serve as the managing member of the Distributor, and will therefore require
certain accounting, legal, administrative and other services.
 
C.    The parties desire that the Distributor provide these services to the
Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.    Services. The Company hereby appoints the Distributor to render certain
services to or on behalf of the Company as contemplated herein. Unless otherwise
instructed by the Company, the Distributor shall provide to the Company, in a
timely, efficient and workmanlike manner, such services as shall be reasonably
necessary or appropriate to enable the Company to (i) serve as the managing
member of the Distributor and perform its obligations as managing member under
and in the manner contemplated in the Contribution Agreement, Limited Liability
Company Agreement and Registration Rights Agreement, (ii) continue as a public
reporting company following the Closing, and (iii) comply with all other legal,
regulatory and contractual obligations and requirements applicable to the
Company in connection with the foregoing, including without limitation the
following services (each, a “Service”, and collectively, the “Services”):
 

(a)            
Furnishing the time and services of individuals who will serve as the officers
and employees of the Company, in such capacities and with such duties as
determined by the Board of Directors of the Company (the “Board”);

 

(b)           
Maintaining the Company’s status as a public reporting company with publicly
traded securities, including without limitation (i) preparing public filings and
registration statements; (ii) registering securities of the Company for public
sale as approved by the Board; (iii) arranging for audit and related services of
the Company’s financial statements; (iv) communicating with and providing
reports to the shareholders of the Company; and (v) handling investor and public
relations;

 
1

--------------------------------------------------------------------------------


 

(c)           
Providing accounting and bookkeeping services for the Company;

 

(d)           
Coordinating and conducting financing activities by the Company in furtherance
of the business of the Distributor;

 

(e)           
Providing insurance to the Company and insurance and employee benefits to the
officers, directors and employees of the Company, on such terms and in such
amounts as approved by the Board, including without limitation directors and
officers liability insurance and errors and omissions liability insurance;

 

(f)           
Paying fees to directors of the Company for their service on the Board, in such
amounts as are approved by the Board or a designated committee thereof;

 

(g)           
Managing the cash and assets of the Company;

 

(h)           
Paying taxes, governmental fees and similar charges related to maintaining the
Company’s good standing and qualification to do business in various
jurisdictions;

 

(i)            
Providing for, supervising and directing (i) the preparation, review and filing
of all federal, state and other required tax returns of the Company, (ii)
requests for assistance on tax related matters from the Company, and (iii) all
activities of the Company’s outside tax preparer; provided, that except as
otherwise provided in Section 1(h), any liability for taxes of the Company shall
be the sole responsibility of the Company, and provided further, that all tax
matters shall be determined by the Company in its absolute and sole discretion
except as otherwise agreed to in the Contribution Agreement and the LLC
Operating Agreement of the Distributor;

 

(j)            
Providing use of such facilities and telecommunications and data services as are
reasonably required by the Company;

 

(k)           
Paying and defending against claims for loss, damage, expense or liability
against the Company or any of its officers, directors, employees or agents,
other than to the extent arising out of or related to (i) any breach of any
representation, warranty, covenant or agreement of the Company under the Master
Contribution Agreement, the Limited Liability Company Agreement or the
Registration Rights Agreement, (ii) any Excluded Liability, or (iii) Retained
Asset or activities relating to the foregoing;

 

(l)           
Complying with any contract, agreement or other obligation to which the Company
is or may become a party (and which is approved in accordance with the
Contribution Agreement or the Limited Liability Company Agreement), other than
any contract, agreement or other obligation relating to any (i) breach of any
representation, warranty, covenant or agreement of the Company under the Master
Contribution Agreement, the Limited Liability Company Agreement or the
Registration Rights Agreement, (ii) Excluded Liability,(iii)Retained Asset or
(iv) Unassigned Contract (or activities relating to the foregoing);

 
2

--------------------------------------------------------------------------------


 

(m)         
Furnishing and/or paying for all reasonable and customary third party legal,
accounting, audit and other services in support or furtherance of any of the
Services; and

 

(n)          
Such other Services as are mutually agreed by the Company and Distributor
(subject to the Limited Liability Company Agreement) .

 
For the avoidance of doubt, Distributor shall not be required to perform any
activities under this Agreement related to (i) any breach of any representation,
warranty, covenant or agreement of the Company under the Master Contribution
Agreement, the Limited Liability Company Agreement or the Registration Rights
Agreement, (ii)the Excluded Liabilities or(iii) Retained Assets (or any related
activities) without the approval of Distributor (with the consent of WCO) and an
agreement regarding compensation to the Distributor for such services
 
2.    Reimbursement. To the extent that any of the Services are not provided to
the Company as contemplated above, the Company shall have the right to obtain
any of the Services itself and obtain reimbursement from the Distributor for the
reasonable costs thereof, including internal and external costs and the
Company’s reasonable cost of borrowing to finance such costs. The Company will
promptly furnish the Distributor with a written invoice for such costs as they
are incurred, along with a reasonably detailed itemization of such costs. Such
reimbursement will be paid by the Distributor in full within 30 days of receipt
thereof.
 
3.    Tax Treatment. The Company and Distributor agree to treat (a) any cash
reimbursements hereunder as “guaranteed payments” for tax purposes, within the
meaning of Section 707(c) of the Internal Revenue Code and (b) the provision of
Services hereunder as solely for the benefit of Distributor and therefore not
giving rise to taxable income, or allocations of income by Distributor, to the
Company. 
 
4.    Termination. This Agreement shall terminate upon the earliest to occur of
(i) the written agreement of the parties to terminate this Agreement, (ii) such
time as the Distributor is dissolved or liquidated, or (iii) such time as the
Distributor ceases to be owned in whole or in part by either of the Company or
TWC.


5.    Subcontractors. Nothing in this Agreement will prevent the Distributor
from using subcontractors or other agents to perform all or any part of the
Services hereunder.


6.    No Partnership or Joint Venture; Independent Contractor. Nothing contained
in this Agreement will constitute or be construed to be or create a partnership
or joint venture between the parties or their respective successors or assigns.
The parties understand and agree that this Agreement does not make either of
them an agent or legal representative of the other for any purpose whatsoever.
No party is granted, by this Agreement or otherwise, any right or authority to
assume or create any obligation or responsibilities, express or implied, on
behalf of or in the name of any other party, or to bind any other party in any
manner whatsoever. The Distributor in providing the Services hereunder will be
deemed in all respects the independent contractor of the Company.
 
3

--------------------------------------------------------------------------------


 
7.    Excused Performance. Except with respect to any party’s obligation to make
payments hereunder, in no event will the Distributor be liable or responsible to
the Company for any delay or other failure to perform hereunder that is due to:
(i) the Company’s delay in supplying or failure to supply approvals,
information, materials, or services called for or reasonably required under the
terms of this Agreement; or (ii) occurrences or circumstances beyond the
Distributor’s reasonable control (including epidemic, riot, unavailability of
resources due to national defense priorities, war, armed hostilities, strike,
walkouts, civil disobedience, embargo, fire, flood, drought, storm, pestilence,
lightning, explosion, power blackout, earthquake, volcanic eruption or any
foreseeable or unforeseeable act of God, act of a public enemy, act of
terrorism, act of sabotage, or other natural catastrophe or civil disturbance),
in each case during the period and to the extent that such extraordinary
condition delays, impairs or prevents the Distributor’s performance
(collectively, “Force Majeure Conditions”). Performance times under this
Agreement will be considered extended for a period of time equivalent to the
time lost because of any delay or failure to perform excusable under this
Section 7. If the Distributor claims excusable delay it will use commercially
reasonable efforts to notify the Company of the Force Majeure Condition and to
mitigate the effects of the Force Majeure Condition giving rise to the delay so
as to continue performing as required hereunder as expeditiously as reasonably
possible.


8.    Miscellaneous
 
(a)    Successors and Assigns. The covenants and agreements contained herein
shall be binding upon and inure to the benefit of the successors and assigns of
the respective parties hereto. Neither party may assign this Agreement without
the consent of the other party.
 
(b)    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered in accordance with the
requirement for notices under the Contribution Agreement.
 
(c)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. This Agreement may be executed by facsimile signature.
 
(d)    No Continuing Waiver. The waiver of either party of any breach of this
Agreement shall not operate or be construed to be a waiver of any subsequent
breach.
 
(e)    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, without regard to
principles of conflicts of laws.
 
(f)    Headings. All section headings in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section.
 
[Signatures on following page]
 
 
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties has caused this Services Agreement to be
executed on its behalf as of the date first written above.
 
“The Company”
 
GENIUS PRODUCTS, INC.
 
By: /s/ Trevor Drinkwater
 
Name: Trevor Drinkwater
 
Title: President and Chief Executive Officer
 
“Distributor”
 
GENIUS PRODUCTS, LLC
 
By: /s/ Trevor Drinkwater
 
Name: Trevor Drinkwater
 
Title: President and Chief Executive Officer
 

 
 
5